DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a unit cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 June 2022.
Applicant’s election without traverse of claims 1-7 drawn to a unit cell and a secondary battery in the reply filed on 09 June 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mino et al (US 2009/0053592 A1). Hereinafter referred to as Mino.
Regarding claim 1, Mino discloses a unit cell (“power generating unit” [0029]) comprising:
a separator (“separator 7” [0030]);
a positive electrode in which a positive electrode active material is applied to a surface of a positive electrode collector (“first electrode 5 has the strip-shaped first current collector 5a and a first active material layer 5b carried on one surface of the current collector” [0030]), and the positive electrode active material is stacked to contact one surface of the separator (“The first active material layer 5b and the second active material layer 6b face each other with the separator interposed therebetween” [0030]); and
a negative electrode in which a negative electrode active material is applied to a surface of a negative electrode collector (“second electrode 6 has the strip-shaped second current collector 6a and a second active material layer 6b carried on one surface of the current collector” [0030]), and the negative electrode active material is stacked to contact the other surface of the separator (“The first active material layer 5b and the second active material layer 6b face each other with the separator interposed therebetween” [0030]),
wherein the negative electrode, the separator, and the positive electrode are stacked and then folded in a zigzag shape (“laminate is formed by folding a strip-shaped electrode group in a zigzag pattern” [0030]) to form a plurality of wrinkles (the curved and bent regions of the laminate comprised of separator 7, first electrode 5, and second electrode 6 in Figs. 1, 4 and 5 that elements 3 and 4 contain, referred to as “bent portions” elements 9 through 16 in [0032]).
Regarding claim 2, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein the positive electrode active material is applied to only one surface of the positive electrode collector (“carried on one surface of the current collector” [0030]), which faces the separator (active material layer 5b is adjacent to separator 7 in Fig. 1), and the negative electrode collector is applied to only one surface of the negative electrode collector (“carried on one surface of the current collector” [0030]), which faces the separator (active material layer 6b is adjacent to separator 7 in Fig. 1).
Regarding claim 3, Mino discloses all the limitations for the unit cell as set forth in claim 2 above, and wherein the wrinkles formed by folding the negative electrode, the separator, and the positive electrode are continuously formed (“formed by folding a strip-shaped electrode group” [0030]).
Regarding claim 4, Mino discloses all the limitations for the unit cell as set forth in claim 3 above, and wherein a negative electrode overlapping portion at which folding portions of the negative electrode collector overlap and contact each other when the negative electrode collector is folded (Fig. 1, portions pointed out as “negative electrode overlapping portions” in the copy below) and a positive electrode overlapping portion at which folding portions of the positive electrode collector overlap and contact each other when the positive electrode collector are disposed parallel to each other (Fig. 1, portions pointed out as “positive electrode overlapping portions” in the copy below).

    PNG
    media_image1.png
    589
    734
    media_image1.png
    Greyscale

Regarding claim 5, Mino discloses all the limitations for the unit cell as set forth in claim 4 above, and wherein a negative electrode exposing surface of the negative electrode collector, which connects adjacent negative electrode overlapping portions to each other and is exposed to the outside (bent portion 16 Fig. 1), and a positive electrode exposing surface of the positive electrode collector, which connects the adjacent positive electrode overlapping portions to each other and is exposed to the outside (bent portion 17 Fig. 1), form a first surface and a second surface of the unit cell (Fig. 1 where bent portions 16 and 17 are opposite faces of the unit cell, corresponding to a first surface and a second surface respectively), and
a vertical distance between the negative electrode exposing surface and the positive electrode exposing surface is constant (bent portions 16 and 17 in Fig. 1 are in a staggered arrangement with a constant distance or pitch interval between them).
Regarding claim 6, Mino discloses all the limitations for the unit cell as set forth in claim 1 above, and wherein one end of the positive electrode collector is not coated with the positive electrode active material to form a positive electrode tab (Fig. 6 where the bottom layer of 52 is uncoated), and one end of the negative electrode collector extends is not coated with the negative electrode active material to form a negative electrode tab (Fig. 6 where the top layer of 55 is uncoated), and
wherein the positive electrode tab and the negative electrode tab are disposed at positions opposite to each other (Fig. 6 where the bottom layer of 52 and the top layer of 55 are of opposite sides of the unit cell in the vertical direction).
Regarding claim 7, Mino discloses a secondary battery manufactured by connecting the plurality of unit cells of claim 1 (“Batteries 1 to 4 and Comparative Battery 1 were evaluated as follows. In the following evaluation test, the number of batteries used for each Battery was five.” [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721